Citation Nr: 0428359	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  99-08 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of overpayment of non-
service-connected disability pension benefits in the original 
calculated amount of $2,207.00.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1952 to October 
1954.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board remanded this case to the RO in September 2000.  In 
the remand, the Board observed that there was a question as 
to whether the veteran had submitted a timely substantive 
appeal and therefore perfected his appeal.  The Board 
instructed the RO to determine whether the appeal was timely 
before proceeding to readjudicate the issue on the merits.  
The Board observes that the June 2004 supplemental statement 
of the case includes the Committee's determination that the 
appeal was timely.  Therefore, the Board is satisfied as to 
compliance with the September 2000 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  This decision will address 
only the merits of the veteran's request for waiver.  


FINDINGS OF FACT

1.  There is no evidence of fraud, misrepresentation, or bad 
faith on the veteran's part in the creation of the debt.  

2.  The veteran is at fault in the creation of the 
overpayment and failure to recoup the overpayment would 
result in unjust enrichment for the veteran; however, the 
evidence shows a significant deficit between the veteran's 
income and expenses, such that recovery of the overpayment 
would cause undue hardship and defeat the purpose for the 
award of non-service-connected disability pension benefits.      


CONCLUSION OF LAW

Recovery of overpayment of non-service-connected disability 
pension benefits in the original calculated amount of 
$2,207.00 is against equity and good conscience.  38 U.S.C.A. 
§§ 1521, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), is not applicable to 
claims for waiver of recovery of overpayments.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Thus, any discussion 
as to VCAA compliance is not required.    

Analysis

Generally, a pension is available to a veteran who served for 
90 days or more during a period of war, who is permanently 
and totally disabled due to non-service connected 
disabilities that are not the result of willful misconduct, 
and who meets income and net worth restrictions.  38 U.S.C.A. 
§ 1521 (West 2002).    

There shall be no recovery of overpayments of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962 
(2003).  The standard "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.  In 
making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor.  Where actions of the 
debtors contribute to the creation of the debt.  
(2) Undue Hardship.  Whether collection would deprive the 
debtor or family of basic necessities.  (3)  Defeat the 
purpose.  Whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended.  (4)  
Unjust enrichment.  Failure to make restitution would result 
in unfair gain to the debtor.  (5)  Changing position to 
one's detriment.  Reliance on VA benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.  

Any indication of fraud, misrepresentation, or bad faith on 
the part of any person having an interest in waiver of 
recovery of the overpayment will preclude waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

Review of the record shows that the assessed overpayment has 
now been recouped.  However, in accordance with Franklin v. 
Brown, 5 Vet. App. 190, 193 (1993), the Board will consider 
waiver of the entire overpayment.

In this case, the RO established the veteran's entitlement to 
non-service-connected disability pension benefits in a May 
1964 rating decision.  The veteran received these benefits 
for many years.  The most recent award letters in the claims 
folder, dated in August 1994, advised the veteran that his 
award was based on his countable annual income, which 
consisted of his Social Security benefits.  There was no 
income or Social Security benefit listed for his spouse.  
This award letter advised the veteran that his rate of VA 
pension depended on total family income, which included any 
income from his dependents.  The letter instructed the 
veteran to immediately report any change in income from that 
shown in the letter, explaining that any failure to do so may 
create an overpayment that he would have to repay.  

In January 1998, the veteran submitted a completed Improved 
Pension Eligibility Verification Report (EVR) for 1997.  He 
indicated at that time that in addition to Social Security 
benefits he received, his wife had begun receiving Social 
Security in the amount of $160.00 per month.  This income 
changed in 1997.  By letter dated in July 1998, the RO 
advised the veteran that the change in family income would 
result in a reduction in the amount of his non-service-
connected disability pension benefits effective January 1997 
and that the reduction would create an overpayment.  

In August 1998, the veteran provided the RO with a signed 
Agreement to Pay Indebtedness, in which he agreed to repay 
the debt of $2,207.00 by deduction of $50.00 per month from 
his VA benefits.  At that same time, he also submitted a 
request for waiver of recovery of the overpayment in the 
original calculated amount of $2,207.00.  He indicated that 
he was unable to repay the debt due to financial hardship.  
The veteran also related that he could not read or write 
English and was not aware that his wife's Social Security 
benefits were countable income.  With the waiver request, the 
veteran submitted a Financial Status Report dated in August 
1998.  His monthly family income, consisting of Social 
Security benefits and VA pension benefits totaled $1,046.00.  
Monthly expenses were listed as follows: rent or mortgage, 
$200.00; food, $200.00; utilities and heat, $48.00; clothing, 
$50.00; (illegible), $48.00, and car loan, $497.00.  Total 
monthly expenses were $1043.00.  The veteran reported that he 
had no cash on hand or other liquid assets.  Total assets 
consisted of real estate owned, valued at $30,000.00, and a 
1996 model car, valued at $6,000.00.  

In September 1999, the veteran submitted a statement showing 
that he had filed for Chapter 13 bankruptcy.  Associated 
documents attached to the statement showed two listed 
creditors representing the mortgage company and the holder of 
his car loan.  The proposed payment for arrearages was $50.00 
a month for 19 months for a total of $950.00, and $200.00 a 
month for 29 months for a total of $5,800.00.  

The veteran's EVR submitted in January 2001 showed that the 
veteran continued to receive Social Security in the amount of 
$353.00 per month and that his spouse received $170.00 per 
month.  He had no cash on hand or other specified assets.  By 
letter dated in December 2000, the Committee asked the 
veteran to provide additional information about the status of 
his bankruptcy proceeding and a current Financial Status 
Report.  No response was received.     

As discussed above, the veteran seeks waiver of recovery of 
overpayment of non-service-connected disability pension 
benefits in the original calculated amount of $2,207.00.  
Initially, the Board notes that it does not find any 
indication of fraud, misrepresentation, or bad faith on the 
veteran's part that would preclude waiver.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).  Therefore, the 
Board must determine whether recovery of the overpayment is 
against equity and good conscience.  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.962.

First, the Board finds fault on the veteran's part in the 
creation of the overpayment in question.  Specifically, the 
record shows that he had been advised as to the basis for 
determining the rate of pension, that any income from the 
spouse was included, and that any change in income needed to 
be reported immediately.  Failure to timely report income 
that began in 1997 resulted in the overpayment.  38 C.F.R. § 
1.965.  The Board observes that the veteran's request for 
waiver, in which he alleged that he did not read or write 
English, was written in English, with no indication that the 
statement was prepared by someone other than the veteran.  
Similarly, the Board finds that failure to repay the debt 
would result in unfair gain for the veteran.  VA non-service-
connected pension benefits are paid based on a veteran's 
income level; any additional benefits paid as a result of 
inaccurate income information constitutes unjust enrichment. 
Id.  The Board is unaware of any reliance on VA benefits to 
the veteran's detriment. Id.    
   
The veteran alleges that repaying the $2,207.00 overpayment 
would result in undue hardship, i.e. deprive him and his 
family of the basic necessities of life.  The corollary to 
this assertion is that recovery of the overpayment would 
defeat the purpose for paying the benefits, i.e., providing 
monetary benefits for a permanently and totally disabled 
veteran in order to ensure a certain standard of living.  As 
discussed above, the veteran has not responded to the 
Committee's request for updated financial information.  
However, the veteran has submitted a Financial Status Report 
in August 1998 showing that his monthly income exceeds his 
monthly expenses by only $3.00.  He also submitted 
information indicating that he had petitioned in August 1999 
for Chapter 13 bankruptcy, listing a proposed payment plan 
for arrearages on his mortgage and car loan debts in an 
amount approximating $7,000.00.  The Board finds this 
evidence indicative of a significant deficit between the 
veteran's income and his expenses at the time he provided the 
information.  Therefore, the Board concludes that requiring 
recovery of the overpayment in question is against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
The appeal is granted.  The collected debt should be refunded 
as required.  See 38 C.F.R. § 1.967.              





	(CONTINUED ON NEXT PAGE)
ORDER

Waiver of recovery of overpayment of non-service-connected 
disability pension benefits in the original calculated amount 
of $2,207.00 is granted.   




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



